In response to a motion by appellant to find additional conclusions of fact, we find as follows: *Page 558 
The written by-law by which the president and treasurer were authorized to incur indebtedness and issue notes for the company is as follows:
"To incur indebtedness within the limits fixed by the corporate laws of the State granting the charter for the corporation, the terms and amount of such indebtedness shall be entered in the minutes of the meeting of the board of directors, and any note or obligation given for such indebtedness when signed officially by the president or treasurer of such corporation and such signature duly attested by the secretary shall be binding on the corporation."
We deem it proper to add in this connection that the provision regarding the entry of the indebtedness in the minutes was never regarded and no record appears to have been kept of notes issued. The record shows that complete minutes of the proceedings of the directory were not preserved, and the proof is undisputed that B.S. Wettermark not only had but exercised the fullest authority in financing the concern.
It is not made to appear by any written by-law that the secretary was empowered to attest the signature of Pearson to notes, but we think the determination that Pearson should sign certain notes instead of Wettermark placed his signature in the same category as if included in the by-law above quoted, especially since it is fairly inferable from that law that it was the secretary's duty to attest all such evidences of indebtedness.
We were in error in stating in the main opinion that in signing the note in question or other notes the secretary affixed the seal of the corporation. The record shows that he simply attested it officially as the by-law required. The error, however, is immaterial.
The directors testified that they did not know Pearson was signing any notes of the company, but E.A. Blount paid off one signed by him, and Dotson and Perkins, two of the directors, stated they did not know that anyone was authorized to issue notes for the company, or that anyone was doing so. This is a further illustration of the loose methods of the company. Neither the president nor any of the directors showed any familiarity with the dealings of the concern, and but a dim and uncertain recollection of the doings of the directory. We therefore feel justified in our first conclusion that Seale's testimony is true that at a meeting of the directors or stockholders, the minutes of which were not preserved, it was ordered that when Wettermark found it necessary to issue a note of the company to his own bank it should be signed by Pearson instead of himself. We are strengthened in this conclusion by the undisputed fact that frequently during the time Pearson was manager this course was pursued.
All the notes signed or purporting to be signed by Pearson except the note in question had embodied in them the words, "by authority of the board of directors." The notes discounted by the appellee bank were all for the individual credit of the Wettermarks, but with the exception *Page 559 
of the note sued on all the proceeds were credited by Wettermark to the oil company.
We did not base our conclusion on the assumption that Pearsons' general authority as manager included the right to sign notes, but upon the proof that under certain circumstances as indicated in the main opinion he should sign in Wettermark's stead and that such a course had been pursued.
To the extent above indicated the motion is allowed.
Writ of error refused. *Page 560